Title: To James Madison from John Gavino, 21 October 1802 (Abstract)
From: Gavino, John
To: Madison, James


21 October 1802, Gibraltar. No. 101. “I have only time to hand you the inclosed from Consul OBrien w: Copy of his Letter to me under 3d. Inst. I refer to mine No. 100 [17 Oct. 1802] ⅌ this Conveyance.”
 

   
   RC and enclosure (DNA: RG 59, CD, Gibraltar, vol. 2). RC 1 p. Docketed by Wagner as received 18 Dec. For enclosure, see n. 1.



   
   In O’Brien’s 3 Oct. 1801 [1802] letter to Gavino (2 pp.), he acknowledged receipt on 28 Sept. of Gavino’s 6 Sept. letter and stated that the dey, through the minister of the marine, had ordered him to inform JM that the dey declined to receive Cathcart as consul. O’Brien then listed the dey’s objections, “stated in the Letter herewith for the Secy. of State” (see O’Brien to JM, 16 Sept. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:585–86). He noted the capture of three Swedish brigs by Tripolitan corsairs and asked Gavino to forward to JM a “Copy of this Letter … by several Conveyance[s]” and to notify Cathcart, if he was still at Leghorn, of the contents. He added, “This Govt. seriously asks me when is the Vessel with stores to arrive here from the U.S.”



   
   A full transcription of this document has been added to the digital edition.

